Citation Nr: 1107648	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a stomach 
disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska denied a petition to reopen a claim for service 
connection for a stomach disorder, and denied service connection 
for a cardiovascular disorder, peripheral neuropathy of the upper 
extremities, and peripheral neuropathy of the lower extremities.  


FINDINGS OF FACT

1.  By an unappealed January 1996 rating action, the RO denied 
service connection for a stomach disorder.  

2.  Evidence received after the January 1996 denial of service 
connection for a stomach disorder does not relate to an 
unestablished fact necessary to substantiate the issue of 
entitlement to service connection for a stomach disorder and does 
not raise a reasonable possibility of substantiating that 
underlying issue.  

3.  The Veteran's coronary artery disease is attributable to his 
conceded in-service exposure to herbicides.

4.  Peripheral neuropathy of the Veteran's upper extremities is 
not currently shown.

5.  Peripheral neuropathy of the Veteran's lower extremities is 
not currently shown.

CONCLUSIONS OF LAW

1.  The RO's January 1996 denial of service connection for a 
stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final January 1996 rating 
decision is not new and material, and the claim for service 
connection for a stomach disorder is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 20.1103 (2010).  

3.  Coronary artery disease is presumed to have been incurred 
during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b), 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).

4.  Peripheral neuropathy of the upper extremities was not 
incurred or aggravated in service and is not proximately due to, 
or the result of, the service-connected diabetes mellitus. 38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  Peripheral neuropathy of the lower extremities was not 
incurred or aggravated in service and is not proximately due to, 
or the result of, the service-connected diabetes mellitus. 38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

Here, pre-decisional letters dated in June 2008 and July 2008 
complied with VA's duty to notify the Veteran with regards to his 
petition to reopen and the claims of service connection for a 
cardiovascular disorder and peripheral neuropathy of the upper 
and lower extremities.  Specifically, these letters respectively 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefit, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 



responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  They both notified the 
Veteran of the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The June 2008 correspondence in particular informed 
the Veteran of the basis of the prior final denial of his claim 
for service connection for a stomach disorder in January 1996.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his service 
connection claims.  His Social Security Administration (SSA) 
records were previously obtained in connection with an earlier 
claim.  VA has no duty to inform or assist that was unmet.  The 
Veteran has not identified any additional pertinent medical 
records which have not been obtained and associated with the 
claims folder.  

The Board recognizes that the Veteran has not been afforded a VA 
examination in connection with his petition to reopen; the Board 
observes that an examination is not necessary if no new and 
material evidence has been received (as is the case in the 
instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

VA opinions with respect to the service connection issues on 
appeal were obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the August 2008 VA 
opinions obtained in this case were sufficient, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, and provide 
explanations for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  New & Material-Stomach Disorder

The Veteran was initially denied service connection for a stomach 
disorder in January 1996 because his service treatment records 
did not show any stomach or gastrointestinal disorders.  In other 
words, evidence of record did not reflect an association between 
a chronic stomach, or gastrointestinal, disorder and the 
Veteran's active duty.  After receiving notice of the January 
1996 decision, the Veteran did not initiate an appeal of that 
denial.  Later, in November 2007, however, he applied to have his 
claim reopened.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the January 1996 
rating decision consisted of the Veteran's service treatment 
records, VA treatment records dated from July 1985 to April 1994, 
SSA records, a November 1993 VA general medication examination, a 
September 1995 buddy statement, and the Veteran's statements.  
The Veteran's STRs show no stomach complaints or diagnosis of any 
stomach disorder.  His discharge examination in January 1968 
showed a clinically normal abdomen and viscera.  His post-service 
VA treatment records and SSA records did not show any stomach 
disorder.  At the November 1993 examination, the Veteran did not 
make any complaints related to his stomach, although he did 
report a history of suffering from hemorrhoids.  No diagnosis of 
any stomach disorder was made.  The buddy statement shows that 
the Veteran was struck by a drill instructor during boot camp in 
April 1965.  The force of the strike was enough to cause the 
Veteran to fall to his knees.  The Veteran reportedly had 
constipation and blood in his stools since that injury.

Accordingly, at the time of the denial of the claim for service 
connection for a stomach disorder in January 1996, the claims 
folder contained no competent evidence of a stomach disorder 
incurred in, or associated with, service.  Although the buddy 
statement supports an injury, there was no competent evidence of 
a stomach disorder incurred in service.  Thus, the RO, in January 
1996, denied the issue of entitlement to service connection for a 
stomach disorder.  The Veteran did not appeal the RO's decision, 
and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the January 1996 denial 
consists of VA treatment records dated through February 2009 and 
the Veteran's contentions.  Treatment records show that the 
Veteran complains of stomach problems, but no diagnosis of a 
stomach disorder related to his military service was made.  The 
Veteran's contentions continue to indicate that he has had 
stomach problems since service, as indicated in the September 
1995 buddy statement.  A CT scan of the abdomen in May 2003 was 
normal except for enlarged prostate.  

Thus, this newly received evidence does not relate to 
unestablished facts necessary to reopen the previously denied 
claim of service connection for a stomach disorder because it 
does not show that the Veteran has a stomach disorder incurred in 
service.  The Veteran's contentions regarding a continuity of 
symptomatology are cumulative of his contentions made at the time 
of the final denial in January 1996.  Accordingly, the Board 
denies the Veteran's application to reopen this previously denied 
issue. 

      B.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

      1.  Cardiovascular Disorder

The Veteran contends that he is entitled to service connection 
for a cardiovascular disorder.  

The Board observes that the regulations pertaining to diseases 
presumptively associated with herbicide exposure have been 
recently amended.  VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed to 
have been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term 
"herbicide agent" means a chemical in an herbicide, including 
Agent Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the Vietnam 
era.  

In general, for service connection to be granted for most of the 
presumed diseases, they must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
however, must be manifest to a degree of 10 percent within one 
year after the last date on which the Veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
included AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals 
Affected by New Herbicide-Related Presumptions."  The memorandum 
notes that the CRA waiting period for the regulation expired on 
October 30, 2010, and accordingly, the stay of the adjudication 
of the affected claims was lifted October 30, 2010.  

Applying the newly amended 38 C.F.R. § 3.309(e) to this case, the 
record shows that the Veteran is currently diagnosed with 
coronary artery disease.  See August 2008 VA examination.  Also, 
the record reflects that continuous medication is required to 
treat the Veteran's coronary artery disease as shown by the 
August 2008 VA examination.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005.  

Further, the record shows that the Veteran received the Vietnam 
Service Medal and the Republic of Vietnam campaign medal for his 
service in Vietnam.  See DD Form 215.  Therefore, his in-service 
exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Indeed, the Veteran's in-service exposure to 
herbicides was conceded in an August 2007 rating decision in 
which the Veteran was granted service connection for type 2 
diabetes mellitus as a result of his in-service exposure to 
herbicides.  As discussed above, coronary artery disease is 
considered a component of ischemic heart disease, and effective 
August 31, 2010, ischemic heart disease is a disease noted under 
38 C.F.R. § 3.309(e) as a disease having a positive association 
with herbicide exposure.  As such, the Veteran's coronary artery 
disease is presumed to be the result of in-service herbicide 
exposure. 

Accordingly, because the Veteran's in-service exposure to 
herbicides is conceded, because he has been found to have 
coronary artery disease that manifested to a degree of 10 percent 
or more after service, and because this disorder is now presumed 
to be the result of herbicide exposure, service connection for 
his coronary artery disease is warranted.  

2.  Peripheral Neuropathy of the Upper and Lower 
Extremities

The Veteran contends that he has peripheral neuropathy of his 
upper and lower extremities that is secondary to his service-
connected diabetes mellitus.  

As for the Veteran's contention that the claimed disabilities are 
secondary to the service-connected diabetes mellitus, any 
disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (which holds that, when aggravation of a disease or injury 
for which service connection has not been granted is proximately 
due to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior to 
the aggravation).

The Veteran's STRs show no treatment for, or diagnosis of, 
peripheral neuropathy of the either of the upper or lower 
extremities.  The Veteran's discharge examination in January 1968 
showed clinically normal upper extremities, clinically normal 
lower extremities, and a clinically normal neurologic system.  

According to post-service medical records, the Veteran has never 
been diagnosed with peripheral neuropathy of any of his upper or 
lower extremities.  In this regard, the Veteran has been afforded 
two VA examinations.  He was afforded a VA examination in July 
2007 in connection with his claim of service connection for 
diabetes mellitus.  At that time, he denied symptoms consistent 
with peripheral neuropathy of any extremity.  Examination 
revealed normal upper and lower extremities.  

In connection with the instant claim, the Veteran was afforded a 
VA examination in August 2008.  The Veteran had no abnormal 
sensory problems.  Motor examination was normal.  Reflexes were 
all normal.  The Veteran reported muscle pains, which he thought 
was due to statins.  He did not have any neuropathic complaints.  
Following an exhaustive examination, peripheral neuropathy was 
not found. 

Here, based on a review of the evidence, service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as secondary to service-connected diabetes mellitus, is 
not warranted.  Simply stated, there is no medical evidence that 
the Veteran has peripheral neuropathy.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran has the disability 
for which benefits are being claimed.  Here, there is no 
competent medical evidence reflective of any peripheral 
neuropathy at any time during the appeal period. 

The Veteran is competent to report having what he believes to be 
neuropathic symptoms.  Competent testimony is limited to that 
which the witness has actually observed, and is within the realm 
of his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, notwithstanding the Veteran's credible and competent 
contentions, the evidence of record does not show that he has any 
diagnosed peripheral neuropathy of any extremity. 

The Board acknowledges the Veteran's belief that he has 
peripheral neuropathy of his upper and lower extremities that is 
related to his service-connected diabetes mellitus.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion regarding the diagnosis of 
peripheral neuropathy.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claims for service connection for peripheral neuropathy 
of his upper and lower extremities.  At no time since the Veteran 
filed his claims for service connection for peripheral neuropathy 
of his upper and lower extremities in June 2008 has any 
peripheral neuropathy been diagnosed.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(which stipulates that a service connection claim may be granted 
if a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical evidence 
suggests that the disability resolved).  

Accordingly, the Board must conclude that the preponderance of 
the evidence is against these service connection claims on any 
bases (direct or secondary).  The benefit-of-the-doubt rule does 
not apply, and the Veteran's claims of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2010).  


ORDER

New and material evidence not having been received sufficient to 
reopen the previously denied claim of service connection for a 
stomach disorder, the application to reopen this issue is denied.

Entitlement to service connection for coronary artery disease is 
granted.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of 
the lower extremities is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


